     Case 3:20-cv-00840-MO          Document 1-1 Filed 05/27/20                       Page 1 of 18
                                    4/21/2020 8:51 PM
                                       20CV15964


 1

 2                    IN THE CIRCUIT COURT OF THE STATE OF OREGON
                            FOR THE COUNTY OF MULTNOMAH
 3
      LATANIA CHURA,                                            Case No.
 4

 5                   Plaintiff,                                 COMPLAINT
               vs.                                              (Personal Injury)
 6
      LYFT, INC., a Foreign Business                            Prayer: $222,500
 7    Corporation, and LEVI CRISP,
                                                                Claim NOT Subject to Mandatory
 8
                     Defendants.                                Arbitration
 9
                                                                DEMAND FOR JURY TRIAL
10
                                                                Filing Fee Pursuant ORS 21.160(1)(c)
11

12
           Plaintiff alleges as follows:
13

14                                                         1.
           At all times relevant hereto, defendant LFYT, INC., (herein referred to as
15
     defendant LYFT) was a Foreign Business Corporation with a registered agent located in
16
     Salem, Oregon.
17
                                                           2.
18         At all times relevant hereto, defendant LEVI CRISP, (herein referred to as
19   Defendant CRISP) was and still is a licensed driver residing in Multnomah County,

20   Oregon.
                                                           3.
21

22         At all times relevant hereto, SE 7th Avenue and SE Morrison Streets were and still

23   are public roads located within in Portland, Multnomah County, Oregon.

24                                                         4.

25
           At all times herein mentioned, defendant LYFT conducted regular, sustained
26
     business activity in Multnomah County, Oregon.
                                             ELIZABETH E. WELCH, Attorney at Law
                                           2111 N. Willis, No. 141, Portland, Oregon 97217
     Page | 1-              503.286.7178, Fax 503.961.1341 eew@northportlandattorney.com (email)
     COMPLAINT                                                                                     Exhibit  11
                                                                                                       Exhibit
                                                                                                    1 of 18
                                                                                                       1 of 5
     Case 3:20-cv-00840-MO          Document 1-1             Filed 05/27/20           Page 2 of 18




 1                                                         5.

 2           At all times, Defendant CRISP was an agent and/or employee of defendant
 3   LYFT acting in the course and scope of his agency and/or employment with defendant
 4   LYFT.
 5
                                                           6.
 6
             In the alternative, at all times mentioned herein, Defendant CRISP was driving
 7
     for his own uses and pleasure.
 8

 9                                                         7.

10           At all times relevant hereto, plaintiff was the restrained driver of a Subaru.
11
     Defendant CRISP was a driver of Toyota Prius.
12
                                                           8.
13
             On or about August 31, 2018 plaintiff was travelling northbound on SE 7th
14
     Avenue, stopping at a red light at the intersection of SE Morrison Street in Portland,
15

16   Multnomah County Oregon. When the light turned green, plaintiff proceeded through

17   the intersection, but was struck inside the intersection by Defendant CRISP, who was

18   travelling westbound on SE Morrison Street. Defendant struck plaintiff on the
19   passenger side of plaintiff’s vehicle, causing plaintiff’s vehicle to spin, coming to rest
20
     facing NW. Plaintiff was injured.
21
                                           FIRST CLAIM FOR RELIEF
22

23                           NEGLIGENCE and NEGLIGENCE PER SE

24                                                            9.

25

26
                                             ELIZABETH E. WELCH, Attorney at Law
                                           2111 N. Willis, No. 141, Portland, Oregon 97217
     Page | 2-              503.286.7178, Fax 503.961.1341 eew@northportlandattorney.com (email)
                                                                                                      Exhibit 1
     COMPLAINT                                                                                     Exhibit
                                                                                                      2 of 5 1
                                                                                                    2 of 18
     Case 3:20-cv-00840-MO           Document 1-1             Filed 05/27/20           Page 3 of 18




 1           This collision and plaintiff’s resulting personal injuries were caused or

 2   substantially contributed to by the negligence and negligence per se of either Defendant
 3
     LYFT and or defendant CRISP in one or more of the following particulars:
 4
             a.     In failing to keep and maintain a vigilant lookout which would be
 5
                    performed by a reasonably prudent person under the same or similar
 6
                    circumstances;
 7

 8           b.     In operating a vehicle at a speed that was not reasonable and prudent

 9                  under the circumstances;

10           c.     In failing to maintain control over the vehicle he was driving; and
11
                    specifically in failing to stop to avoid striking plaintiff’s vehicle;
12
             d.     In failing to apply brakes on the vehicle in a manner reasonable under the
13
                    circumstances;
14
             e.     Failure to stop, turn, or otherwise avoid striking plaintiff’s vehicle; and
15

16           f.     Violating ORS 811.260(7): Defendant CRISP failed to stop at a steady

17                  circular red sign.

18                                                          10.
19           As a result of the collision and either LYFT and/or defendant CRISP’s
20
     carelessness and negligence, plaintiff sustained the following injuries and their
21
     consequences:
22
         •    Headache
23
         •    Brachial plexus disorders
24       •    Bruising
         •    Cervical spondylosis without myelopathy or radiculopathy
25       •    Cervical sprain/strain
26       •    Cervicocranial syndrome
                                              ELIZABETH E. WELCH, Attorney at Law
                                            2111 N. Willis, No. 141, Portland, Oregon 97217
     Page | 3-               503.286.7178, Fax 503.961.1341 eew@northportlandattorney.com (email)
                                                                                                      Exhibit 1
     COMPLAINT                                                                                      Exhibit
                                                                                                     3 of 5 1
                                                                                                     3 of 18
     Case 3:20-cv-00840-MO        Document 1-1             Filed 05/27/20           Page 4 of 18




 1       •   Left arm strain
         •   Left hand numbness and tingling
 2
         •   Left shoulder strain
 3       •   Lumbar sprain
         •   Muscle hypertonicity
 4       •   Nausea
 5       •   Reduced ROM
         •   Sacroiliac and sacrococcygeal joint dislocation
 6       •   Segmental and somatic dysfunction of cervical region
         •   Segmental and somatic dysfunction of head region
 7
         •   Segmental somatic dysfunction, upper extremity
 8       •   Soreness
         •   Spasm
 9
         •   Tenderness
10       •   Thoracic sprain
         •   Tightness
11
     Concussion and Other Symptoms
12

13       •   Postconcussional syndrome
         •   Cognitive changes
14       •   Crying spells
         •   Dizziness and Giddiness
15
         •   Eye strain, worse with computer
16       •   Fogginess
         •   Hard time keeping up with work tasks
17
         •   Hard to focus eyes
18       •   Headache
         •   Labile mood
19       •   Overstimulated
20       •   Poor concentration
         •   Other speech disturbances
21       •   Reduced tolerance to stress
         •   Sensitivity to light
22
         •   Severe fatigue
23       •   Short term memory issues
         •   Word finding difficulty
24       •   Anxiety and memory of crash cause palpitations
25       •   Cannot drive car as long as previously able to
         •   Worried about losing job
26       •   Difficulty sleeping
                                           ELIZABETH E. WELCH, Attorney at Law
                                         2111 N. Willis, No. 141, Portland, Oregon 97217
     Page | 4-            503.286.7178, Fax 503.961.1341 eew@northportlandattorney.com (email)    Exhibit 1
     COMPLAINT                                                                                   Exhibit
                                                                                                  4 of 5 1

                                                                                                 4 of 18
     Case 3:20-cv-00840-MO           Document 1-1             Filed 05/27/20           Page 5 of 18




 1

 2                                                          11.
 3
           As a result of the collision and either Defendant LYFT and or defendant CRISP’s
 4
     carelessness and negligence, plaintiff incurred reasonable and necessary medical care
 5
     and services for treatment of plaintiff in the approximate amount of $20,400. Plaintiff is
 6
     not making claims for sums paid by insurance.
 7

 8                                                          12.

 9         As a result of the collision and either LYFT and or defendant CRISPS’s

10   carelessness and negligence, plaintiff suffered economic damages in the form of lost
11
     work bonuses in an amount not to exceed $2,100.
12
                                                            13.
13
           As a result of the collision and either LYFT and or defendant CRISP’s
14
     carelessness and negligence, plaintiff suffered non-economic damages, including but
15

16   not limited to those set out in paragraph 10 in an amount not to exceed $200,000.

17   WHEREFORE,

18         On account of plaintiff’s First Claim for Relief against defendants for plaintiff’s
19   economic damages in the amount of $22,500, non-economic damages in an amount not
20
     to exceed $200,000, and costs and disbursements necessarily incurred herein.
21
                                                                   /s/ Elizabeth Welch
22
                                                                   ___________________________
23
     Dated: April 21, 2020                                         Elizabeth Welch, OSB No. 061373
24                                                                 Trial Attorney for Plaintiff
25                                                                 eew@northportlandattorney.com

26
                                              ELIZABETH E. WELCH, Attorney at Law
                                            2111 N. Willis, No. 141, Portland, Oregon 97217
     Page | 5-               503.286.7178, Fax 503.961.1341 eew@northportlandattorney.com (email)
     COMPLAINT                                                                                      Exhibit  1 1
                                                                                                        Exhibit
                                                                                                        5 of 5
                                                                                                     5 of 18
Case 3:20-cv-00840-MO    Document 1-1 Filed 05/27/20   Page 6 of 18
                        5/12/2020 10:18 AM
                            20CV15964




                                                                  Exhibit 1
                                                                   6 of 18
Case 3:20-cv-00840-MO   Document 1-1 Filed 05/27/20   Page 7 of 18
                        5/8/2020 2:29 PM
                           20CV15964




                                                                 Exhibit 1
                                                                  7 of 18
Case 3:20-cv-00840-MO   Document 1-1   Filed 05/27/20   Page 8 of 18




                                                                   Exhibit 1
                                                                    8 of 18
Case 3:20-cv-00840-MO    Document 1-1 Filed 05/27/20   Page 9 of 18
                        5/19/2020 11:46 PM
                            20CV15964




                                                                  Exhibit 1
                                                                   9 of 18
Case 3:20-cv-00840-MO   Document 1-1   Filed 05/27/20   Page 10 of 18




                                                                   Exhibit 1
                                                                   10 of 18
Case 3:20-cv-00840-MO   Document 1-1   Filed 05/27/20   Page 11 of 18




                                                                   Exhibit 1
                                                                   11 of 18
Case 3:20-cv-00840-MO   Document 1-1   Filed 05/27/20   Page 12 of 18




                                                                   Exhibit 1
                                                                   12 of 18
Case 3:20-cv-00840-MO   Document 1-1   Filed 05/27/20   Page 13 of 18




                                                                   Exhibit 1
                                                                   13 of 18
Case 3:20-cv-00840-MO   Document 1-1   Filed 05/27/20   Page 14 of 18




                                                                   Exhibit 1
                                                                   14 of 18
Case 3:20-cv-00840-MO   Document 1-1   Filed 05/27/20   Page 15 of 18




                                                                   Exhibit 1
                                                                   15 of 18
Case 3:20-cv-00840-MO   Document 1-1   Filed 05/27/20   Page 16 of 18




                                                                   Exhibit 1
                                                                   16 of 18
Case 3:20-cv-00840-MO   Document 1-1   Filed 05/27/20   Page 17 of 18




                                                                   Exhibit 1
                                                                   17 of 18
Case 3:20-cv-00840-MO   Document 1-1   Filed 05/27/20   Page 18 of 18




                                                                   Exhibit 1
                                                                   18 of 18
